Citation Nr: 0023043	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  97-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
prior to July 14, 1999, and an initial evaluation in excess 
of 50 percent on and after July 14, 1999, for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

The current appeal arose from an August 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, among other actions, granted 
entitlement to service connection for PTSD and assigned a 
10 percent disability evaluation, effective June 8, 1995.

In September 1997, the RO granted a 30 percent evaluation for 
PTSD, effective June 8, 1995.

In August 1999, the RO granted a 50 percent evaluation for 
PTSD, effective July 14, 1999.

In June 2000, the veteran testified at a personal hearing 
before the undersigned Board of Veterans' Appeals (Board) 
Member.  A copy of the transcript of that hearing is of 
record.  During the hearing, the representative argued that 
the effective date (July 14, 1999) for the grant of 
entitlement to the 50 percent rating for PTSD should have 
been made retroactive to the original date of claim.  The 
Board construes the above statement of the representative as 
a notice of disagreement with the August 1999 rating decision 
of the RO.  This issue is further addressed below.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A July 1999 VA psychiatric evaluation report shows the 
veteran reported he had been going to the Post Oak Veterans 
Center sporadically since 1986.  The examiner noted that 
there were no records of this treatment in the claims file.

At the June 2000 hearing before the undersigned Board Member, 
the veteran stated he had received treatment at the "DAV 
center" for his PTSD one year prior and that he had sought 
treatment there previously in six- to eight-month intervals.  

The Board notes that such records also have not been 
associated with the claims file.

VA has been placed on notice of medical evidence pertinent to 
the veteran's
claim which must be obtained and associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As the Board noted earlier, the representative expressed a 
notice of disagreement with the effective date of July 14, 
1999 for the grant of the 50 percent evaluation for PTSD.  
When there has been an initial RO adjudication of a claim and 
a notice of disagreement therewith, the claimant is entitled 
to a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request and associate 
with the claims file legible copies of 
the veteran's treatment reports at the 
Post Oak Veterans Center reportedly 
dating since 1986, and records at the 
"DAV center."

3.  The RO should issue a statement of 
the case as to the claim for an effective 
date, prior to July 14, 1999, for the 
grant of an increased evaluation of 50 
percent for PTSD.  The RO should advise 
the veteran of the need to file a 
substantive appeal during the requisite 
period of time if he wishes appellate 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


